Title: To Thomas Jefferson from Levi Lincoln, 23 September 1808
From: Lincoln, Levi
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Worcester Sept. 23. 1808—
                  
                  Since mine of the 10th. I Recd from Govr. Sullivan a letter of the same date, on the subject of the importation of flour. The following is an extract, & the whole touching that matter. “My son having communicated to me the contents of the letter you shewed him on Friday last, I have concluded to inform you that the authority I recd. from Mr Jefferson was accepted under an engagement to exercise it untill tuesday next that I have been sick since the 30th. of Augt. & done no business of any kind since that time, that tho there have been no certificates granted there has been no scarcity of flour that I have heard of; that having communicated to all persons who have applied for my certificates subsequent to the 27th Augt. the Presidt. letter of the 19th of that month informing that the collector of the Southern Ports had been advised not to detain any vessels whose cargo shd. be so apportioned as not to excite suspicion of a foreign destination. They all thought it unnecessary to obtain my certificates for the purpose of importing flour or grain into the ports of this CommonW. I therefore consider the further issues of certificates after the next tuesday as devolved upon you, agreeably to the Presidts letter communicated by you, to my son, and as I conceive it to be of the first importance to prevent any scarcity of flour in the metropolis, I shall be ready as far as my helth will admit to lend you my assistance to that object or to effectuate the regulations of the embargo which may be in my power”—This may be designed for the communication that the Govrs. son had engaged me, & who I understood had immediately attended to the business as I have recd. none from him. I should have inferred from one part of the letter, that the allowed apportionments of cargo, without special certificates would be sufficient was not such a construction controuled by the closing sentiments. I have written to Govr Sullivan, and wished him to give me information if any thing particular shd. occur, requiring the action of an Agent due the Presidt. in which I could with propriety act in the ensuing state of things, & untill the Presidts pleasure should be further known. You probbly have observed considerable quantities of flour and other grain advertised for sale in the Chronicle & other papers as laying in the harbor of Boston. This circumstance indicates a plenty at Present. I am satisfied there is no want. Indeed our State is full of bread Stuff of one kind or another, Rye & indian corn, in particular. I expect to learn more particularly the State of Boston in respect to their supply of flour in a few days from a gent who has undertaken to furnish it. Should the embargo continue, as I trust it will, unless the wanton violators of our neutral rights, shall recede from their outrageous restrictions on our trade, I hope some effectual measures will be adopted, to prevent those evasions which have been so injurious to our Govt. & disgraceful to our Country. 
                  With the highest Sentiments of esteem I am Sir very respectfully your most obt Hum Sert
                  
                     Levi Lincoln 
                     
                  
               